MEMORANDUM *
Chris Nuffer appeals the district court’s grant of summary judgment in favor of her former employer, the Molalla River School District (“District”), and District individuals in this 42 U.S.C. § 1983 action. We affirm.
We review a district court’s grant of summary judgment de novo. Suzuki Motor Corp. v. Consumers Union of U.S., Inc., 330 F.3d 1110 (9th Cir.2003). Summary judgment on Nuffer’s First Amendment claim was appropriate because she failed to prove that the District’s decision to terminate her was substantially motivated by her speech regarding charter school status and funding issues at Molalla Alternative Options School. See Pool v. Van-Rheen, 297 F.3d 899, 906 (9th Cir.2002).
We also affirm the district court’s grant of summary judgment on Nuffer’s claim for retaliation under the Rehabilitation Act. Because Nuffer failed to establish any causal connection between her advocacy for disabled students and her subsequent termination for neglect of duty, summary judgment on her Rehabilitation Act claim was appropriate.
We review the district court’s determination of Nuffer’s state law whistleblower claim de novo. See Dorr v. County of Butte, 795 F.2d 875, 876-77 (9th Cir.1986) (citation omitted). Nuffer’s claim fails because she did not provide sufficient evidence to establish that the District discharged her in response to her complaints about possible funding or charter school status violations.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.